Case 1:20-cr-00089-JB-B Document 129 Filed 01/06/21 Page 1 of 6                     PageID #: 322


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA


UNITED STATES OF AMERICA                       *
                                               *
v.                                             *        Criminal No. 20-00089-JB
                                               *
MARK W. COOPER                                 *


                       GOVERNMENT’S RESPONSE IN OPPOSITION
                  TO DEFENDANT’S MOTION TO SUPPRESS (Doc. 118)

       Comes now the United States, by and through the United States Attorney for the Southern

District of Alabama, and files its response to the defendant’s abovecaptioned motion (Doc. 118)

as follows:

                                                Facts

       The Government expects that the evidence will show that on or about November 4, 2018,

shortly after midnight, the defendant Mark Wayne Cooper was encountered by law enforcement

officers in Bay Minette. This time, Cpl. Jimmy Stracener was on routine patrol in the area of

government housing located at 406 Martin Luther King Jr. Boulevard when he observed a red

Ford Focus parked in front of that address. Bay Minette police had been asked by officials at the

housing authority to contact individuals who are loitering on their property that are not on the

leases. The housing authority had requested that officers give a warning for trespassing to any

subjects found on the property without permission. The housing authority management had

provided the police with a list of lawful tenants on their properties.

       On this occasion, Cpl. Stracener observed that a white male was seated in the Ford. He

knew that the residence at 406 was leased to C. G., due to his responding to prior calls for service

at that address. Cpl. Stracener stopped and contacted the subject in the Ford, who was identified

as the defendant, Cooper. Cpl. Stracener asked Cooper about his presence at the address, and he


                                                   1
Case 1:20-cr-00089-JB-B Document 129 Filed 01/06/21 Page 2 of 6                      PageID #: 323

claimed he lived in apartment 406B. Cpl. Stracener said he knew who lived there and asked

Cooper for that person’s name. Cooper said he only knew her as “DeeDee.” Cpl. Stracener

confirmed on the tenant list that C. G. was the tenant at 406, and that Cooper was not listed.

       During his contact with Cooper, Cpl. Stracener observed that Cooper was extremely

nervous and fidgety. He asked Cooper to step out of the vehicle for a pat-down for weapons.

Cpl. Stracener felt two bags in his right front pocket. He asked Cooper about the bags, and

Cooper immediately stiffened up. According to the report, Cpl. Stracener believed that Cooper

might have narcotics in his pocket. He next questioned Cooper about his arrest history. Cooper

admitted he had a previous arrest for manufacturing a controlled substance.

       At this time, Cpl. Stracener extracted the bags from Cooper’s pocket, and they appeared

to contain methamphetamine. Cooper immediately claimed that he pants he was wearing were

not his pants. Then he claimed the officer planted the items in his pocket. The officer arrested

Cooper for possession with intent to distribute a controlled substance. The drugs were submitted

to the DEA laboratory for analysis, and tested at 20.91 grams of methamphetamine at 82%

purity, or 17.14 grams of actual methamphetamine.

                                             Argument

       The defendant’s motion seeks to suppress “the alleged contraband and subsequent

statements” which occurred from the incident detailed above. As an initial matter, the

Government submits that the motion fails to identify with specificity which evidence is sought to

be suppressed and on what specific grounds. A motion failing to state these grounds is

insufficient on its face to support a need for a hearing, and it is due to be denied without a

hearing. See United States v. Cooper, 203 F.3d 1279, 1284 (11th Cir. 2000) (a motion to

suppress must be sufficiently specific, not making mere conclusory allegations, citing United

States v. Richardson, 764 F.2d 1514, 1527 (11th Cir.1985)).

       Specifically, while the motion identifies the incident relating to the discovery of the

                                                  2
Case 1:20-cr-00089-JB-B Document 129 Filed 01/06/21 Page 3 of 6                      PageID #: 324

methamphetamine, there is no allegation relating to a voluntary or post-Miranda statement. The

Government is unable to respond unless allegations relating to a statement are contained in the

motion.

       If the Court finds that the motion is facially sufficient, the Government submits it is due

to be denied. In Terry v. Ohio, 392 U.S. 1, 26-27 (1968), the Supreme Court recognized that

there is a narrowly drawn exception which permits a reasonable search for weapons for the

protection of the police officer, where he has reason to believe that he is dealing with an armed

and dangerous individual, regardless of whether he has probable cause to arrest the individual for

a crime. In determining whether the officer acted reasonably in such circumstances, due weight

must be given, not to his inchoate and unparticularized suspicion or hunch, but to the specific

reasonable inference which he is entitled to draw from the facts in light of his experience. Id.

This is the so-called “Terry pat.” The purpose of a Terry pat-down search is not to discover

evidence of a crime, but to allow the officer to pursue his investigation without fear of violence.

United States v. Walker, 65 F. Supp. 3d 1385 (M. D. Ga. 2014), citing Adams v. Williams, 407

U.S. 143, 145-46 (1972).

       In Minnesota v. Dickerson, 508 U.S. 366, 375-376 (1993), the Supreme Court further

recognized that nonthreatening contraband detected through sense of touch during a pat down

may be seized. “If a police officer lawfully pats down a suspect’s outer clothing and feels an

object whose contour or mass makes its identity immediately apparent, there has been no

invasion of the suspect’s privacy beyond that already authorized by the officer’s search for

weapons; if the object is contraband, its warrantless seizure would be justified by the same

practical considerations that inhere in the pain-view context.” Id.

       As applied to the facts in the instant case, the officer was on routine patrol in an area

where the property owner had made prior complaints to the police about non-residents loitering

on the premises, alleging that there was a history of people other than tenants unlawfully on the

                                                 3
Case 1:20-cr-00089-JB-B Document 129 Filed 01/06/21 Page 4 of 6                       PageID #: 325

premises. Cooper lied to the officer about being a lawful resident at the apartment where he was

sitting in a vehicle parked out front of an apartment. In this investigation, the officer was obliged

to question the defendant about his presence on the property and while so doing, he was entitled

to ask Cooper to step out of the vehicle and to conduct a Terry pat-down for safety’s sake. See

United States v. Purcell, 236 F.3d, 1274, 1277 (11th Cir. 2001); Maryland v. Wilson, 519 U.S.

408, 410 (1997): Pennsylvanie v. Mimms, 434 U.S. 106, 110-112 (1997) (during a lawful traffic

stop, officers may take steps that are reasonably necessary to protect their personal safety,

including requiring the driver to exit the vehicle “as a matter of course.”). When the officer felt

the two bags in Cooper’s pocket, the officer simultaneously questioned Cooper about the bags.

Cooper’s reaction was to “stiffen up,” and Cooper also admitted that he had criminal history for

drugs. The totality of the circumstances in this case establish that the officer had probable cause

to remove the bags from Cooper’s pocket.

       “In dealing with probable cause . . ., we deal with probabilities. These are not technical;

they are the factual and practical considerations of everyday life on which reasonable and

prudent men, not legal technicians, act . . . . ‘The substance of all the definitions’ of probable

cause ‘is a reasonable ground for belief of guilt.’” United States v. Smith, 459 F.3d 1276, 1291

(11th Cir. 2006), citing Brinegar v. United States, 338 U.S. 160, 175 (1949). Probable cause

must not be judged with clinical detachment, but with a common sense view to the realities of

normal life. United States v. Herzbrum, 723 F.2d 773, 775 (11th Cir. 1984). There is no rule of

law which requires an officer to know with absolute certainty that all elements of a putative

crime have been completed when he seizes an article which reasonably appears to be

incriminating evidence. United States v. Slocum, 708 F.2d 587, 605 (11th Cir. 1983).

       Based upon information in the report, there is no indication that the officer further

manipulated the bags in Cooper’s pocket in contravention of Hernandez’s “plain feel” exception.

Instead, he questioned Cooper about the bags, observed his Cooper’s reaction, and discovered

                                                  4
Case 1:20-cr-00089-JB-B Document 129 Filed 01/06/21 Page 5 of 6                       PageID #: 326

that Cooper had criminal history for drugs. Cooper’s false statement claiming to be a resident

and the history of prior calls to the police for assistance at the premises add to the facts

constituting probable cause. The situation is similar to that recounted in United States v. Smith,

694 F. Supp. 2d 1242 (M. D. Ala. 2009).

       There, the officer smelled marijuana and was aware that Smith was armed. During a pat-

down, the video showed that the officer began to manipulate the item in Smith’s pants pocket.

However, the officer questioned Smith about the odor of marijuana rather than removing the

item from Smith’s pocket, and Smith attempted to run. He was apprehended after only a few

steps. The Court found probable cause to arrest Smith and that the item in his pocket (bags

containing crack cocaine, marijuana and scales) was removed after a search subsequent to his

arrest. Id. at 1252. Although the facts in Smith showed probable cause to arrest Smith and to

conduct the search of Smith’s pocket thereafter, the point for purposes of the instant analysis is

that Smith’s subsequent actions affected the reasonableness of the officer’s actions.

       In the instant case, Cooper had lied to the officer about being a lawful resident at the

apartment. The officer was alone in an unsecured area where there had been numerous prior

calls for service, and Cooper was in a vehicle. Upon patting Cooper down, the officer felt the

bags in his pocket which he believed to be contraband. The officer did not remove them at that

time, but asked Cooper about them. Cooper reacted in a way that contributed to the officer’s

belief that the bags did contain contraband, and admitted criminal history involving drugs. These

additional facts established a “fair probability” that the items in Cooper’s pockets were

contraband and that a crime was being committed, thus constituting probable cause for the

officer to remove the bags from Cooper’s pocket. Accordingly, the officer’s actions in seizing

the drugs from Cooper’s pocket did not offend the Constitution and the methamphetamine in the

bags is admissible evidence.

       WHEREFORE, the Government files its response in opposition to the motion to suppress

                                                  5
Case 1:20-cr-00089-JB-B Document 129 Filed 01/06/21 Page 6 of 6                    PageID #: 327

and submits that the motion is due to be denied.

                                                       Respectfully submitted,

                                                       RICHARD W. MOORE
                                                       UNITED STATES ATTORNEY

                                                       By: s/Gloria A. Bedwell
                                                       Gloria A. Bedwell bedwg1000
                                                       Assistant United States Attorney
                                                       63 South Royal Street, Suite 600
                                                       Mobile, Alabama 36602
                                                       (251)441-5131 (fax)
                                                       (251)441-5845
                                                       gloria.bedwell@usdoj.gov


                                    CERTIFICATE OF SERVICE

       I certify that I have filed a copy of the above pleading with the Clerk of Court using
CM/ECF, which automatically serves a copy of the same upon the attorney of record for the
defendant, this 6th day of January, 2020.

                                                       s/ Gloria A. Bedwell
                                                       Gloria A. Bedwell
                                                       Assistant United States Attorney




                                                   6
